DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5, 7, 9, 10 and 21 are objected to because of the following informalities: A comma should be inserted after "structure" (claims 1 and 2, line 1); a comma should be inserted after claim number (claims 3-5, 7, 9, 10 and 21, line 1). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9, 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a device structure", as recited in claims 1 and 2, line 4, is unclear as to whether said limitation is the same as or different from "a structure", as recited in claims 1 and 2, line 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, 9, 10 and 21, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (5,943,581).
As for claims 1 and 2, Lu et al. show in Figs. 1, 8 (attached) and related text a structure comprising: 
a first trench isolation region 26A (arbitrarily chosen) in a substrate 18/10, the first trench isolation region surrounding a semiconductor body 18A (arbitrarily chosen); 
a device structure 17/19/31/32/34 including a source/drain region 17/19 in the semiconductor body; 
a body pedestal 18B (arbitrarily chosen) arranged in vertical alignment with the semiconductor body, the body pedestal surrounded by an undercut cavity region 6 in the substrate that extends laterally beneath the semiconductor body, the body pedestal comprised of a first semiconductor material having a first conductivity type P (Col. 6, lines 40-45), and the body pedestal including a sidewall extending from the semiconductor body to contact a portion of the substrate beneath the body pedestal; 
a well 10 in the substrate beneath the body pedestal, the well comprised of a second semiconductor material having a second conductivity type N opposite from the first conductivity type (Col. 6, lines 2-6); and 
a semiconductor layer 28 comprised of a polycrystalline semiconductor material (Col. 7, line 45), 


    PNG
    media_image1.png
    488
    782
    media_image1.png
    Greyscale


As for claim 3, Lu et al. show the semiconductor layer has a conformal thickness (Col. 7, lines 55-57).

As for claim 4, Lu et al. show a dielectric layer 26R (arbitrarily chosen) between the semiconductor layer and the surfaces and between the semiconductor layer and the sidewall of the body pedestal (Fig. 8).

As for claim 5, Lu et al. show the semiconductor layer is comprised of trap-rich polysilicon (Col. 7, lines 45; note: polysilicon is a trap-rich material). 

As for claim 7, Lu et al. show a second trench isolation region 26B (arbitrarily chosen) in the substrate, the second trench isolation region surrounding the first trench isolation region and the semiconductor body, wherein the semiconductor layer includes a section that is located laterally between the first trench isolation region and the second trench isolation region (Fig. 8).

As for claims 9 and 21, Lu et al. show the device structure is a switch field-effect transistor (Col. 8, lines 1-36).

As for claim 10, Lu et al. show the undercut cavity region extends laterally beneath the first trench isolation region (Fig. 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.